In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-16-00149-CV


  $8,760.00 IN U.S. CURRENCY; WATCH; LAPTOP COMPUTERS; TELEVISIONS;
ATHLETIC JERSEYS; PAIRS OF SHOES; 1999 LEXUS AND 2007 LEXUS, APPELLANTS

                                           V.

                          THE STATE OF TEXAS, APPELLEE


                          On Appeal from the 213th District Court
                                   Tarrant County, Texas
            Trial Court No. D-213-S-12259A, Honorable Timmie White, Presiding

                                    January 11, 2017

                            MEMORANDUM OPINION
                  Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

      Jimmy Sonny Salinas, acting pro se, appeals from an order forfeiting property

purportedly used in criminal activity. The sole issue before us involves the legitimacy of

the forfeiture due to law enforcement officials purportedly violating the Fourth

Amendment prohibition against unreasonable search and seizures. That constitutional

prohibition allegedly was violated when police officials walked a drug dog down an
apartment building hallway and the dog alerted to the presence of contraband when

arriving at the door to Salinas' apartment. We affirm.1

        Complaints founded on the Fourth Amendment to the United States Constitution

are waived if not preserved at trial. See Smith v. State, 499 S.W.3d 1, 6 (Tex. Crim.

App. 2016) (holding the Fourth Amendment complaint waived because the appellant did

not secure a ruling on his objection founded upon that amendment). To preserve the

complaint, it must first be urged to the trial court, among other things. TEX. R. APP. P.

33.1(a)(1). That was not done here. We find neither a written motion filed before trial or

an objection at trial encompassing the Fourth Amendment claim. Thus, it was not

preserved for review, and we overrule the sole issue raised in appellant's brief.2

            Accordingly, the judgment is affirmed.3



                                                                 Per Curiam




        1
         Because the proceeding was transferred to the Seventh Court of Appeals from the Second
Court of Appeals via order of the Texas Supreme Court, we apply precedent of the Second Court of
Appeals where available. TEX. R. APP. P. 41.3.
        2
           Salinas attempted to assert new issues for review through his multiple reply briefs. The issues
raised were not in response to argument proffered by the State in its appellee’s brief. Thus, we cannot
consider them. See Flores v. Deutsche Bank Nat’l Trust Co., No. 02-12-00033-CV, 2014 Tex. App.
LEXIS 9318, at *51 n.47 (Tex. App.—Fort Worth Aug. 21, 2014, no pet.) (mem. op.) (holding that because
the new issues asserted in the appellant’s reply brief were not initially raised and fully briefed in the
appellee’s brief, they could not be considered); compare In re Estate of Whittenburg, No. 07-15-00443-
CV, 2016 Tex. App. LEXIS 10231, at *1 (Tex. App.—Amarillo Sept. 16, 2016, no pet.) (op. on reh’g)
(stating that “an appellant cannot raise new issues via a reply brief”).
        3
            We have considered Salinas’ motion to dismiss on the grounds of no jurisdiction. Contrary to
what he says, the State of Texas does have penal statutes prohibiting the possession and distribution of
controlled substances. See TEX. HEALTH & SAFETY CODE ANN. § 481.101 et seq. (West 2010). Thus, his
argument that because no such statutes exist and, therefore the State of Texas lacked jurisdiction to
forfeit the property in question is baseless. Accordingly, we deny his motion to dismiss.

                                                    2